DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species:
Species Group A: Single chain FVIII polypeptide.  Claim 1 and 20 recites a “single chain FVIII polypeptide, which comprises at least two amino acid substitutions at RL645 and R1648 corresponding to full-length Factor VIII”; claim 2 recited wherein the two amino acid substitutions correspond to R1645A and R1648A; claim 6 and 24 recites “the single chain FVIII polypeptide comprises a full or partial deletion of the B domain”; claim 7 and 25 recites “the single chain FVIII polypeptide comprises: Formula I: (A1) - (A2) - [B] - (A3) - (C1)- (C2); wherein, a) A1 is an A1 domain of FVIII; b) A2 is an A2 domain of FVIII; c) [B] is a B domain of FVIII, a fragment thereof, or is deleted; d) A3 is an A3 domain of FVIII; e) C1 is a C1 domain of FVIII; and f) C2 is a C2 domain of FVIII; claim 9 and 27 recites “the single chain FVIII polypeptide comprises a sequence at least 90% or 95% identical to a Factor VIII amino acid sequence comprising SEQ ID NO:8”.  Additionally the instant specification discloses a B domain deleted FVIII [Table 2A], a Full length FVIII [Table 2B] what is in the form of a FVIIIFc monomer hybrid, and a Single Chain BDD rFVIIIFc Polypeptide [Table 2C].
Species Group B: Mammalian cell line.  Claim 37 recites “wherein the mammalian cell line is selected from the group consisting of HEK293 cells, CHO cells, BHK cells, and HeLa cells”
Distinctness
The species recited in the above groups are independent and distinct because, for Species Group A, the claims encompass a genus of possible structures for the single chain FVIII polypeptide followed by a limitation where the FVIII polypeptide comprises a specific SEQ ID NO.  Each of the species within the FVIII genus of Group A and each mammalian cell of groups B is different, unique, and/or structurally defined by its chemical structure which will give rise to unique functions, has unique modes of action, or is defined by its cellular structure which is uniquely made. Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. In addition, each give rise to unique functions. Furthermore, these species are not obvious variants of each other based on the current record.

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the different species is identified a different nucleotide sequence, a different genetic structure, and a different cellular structure. These different species would require unique and mutually exclusive search strategies, search terms, search queries, and would require searching different classes/subclasses that is not likely to result in finding art pertinent to the other species. Thus, there is a burdensome search and restriction is proper. 

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single specific structure for the single chain FVIII of Species Group A and a single specific mammalian cell for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY A SPECIFIC SEQ ID NO AND THE RELEVANT FEACTURES OF THE ELECTED FVIII POLYPEPTIDE SUCH AS THE RELEVANT SUBSTITUTIONS APPLICABLE TO CLAIM 1, THE DOMAINS OF THE POLYPEPTIDE APPLICABLE TO CLAIM 7, OR THE RELEVANT "HETEROLOGOUS MOIETY" APPLICABLE TO CLAIM 10; and CELL NAME FOR EACH OF THE ELECTED SPECIES. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Transversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                 

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636